In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                   No. 07-18-00032-CR
                               ________________________


                        DANNY WAYNE ALCOSER, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 19th District Court
                                 McLennan County, Texas
   Trial Court No. 2016-1261-C1 (Counts I, II & III); Honorable Ralph T. Strother, Presiding


                                         May 4, 2022

                 ORDER DENYING MOTION TO WITHDRAW
                   COUNSEL AND TO SELF-REPRESENT
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      By opinion and judgment dated December 20, 2019, this court reversed three

convictions of Appellant, Danny Wayne Alcoser, related to a domestic violence incident

based on improper jury instructions which this court found caused him egregious harm

(Issues Two and Three). See Alcoser v. State, 596 S.W.3d 320, 338 (Tex. App.—Amarillo
2019). On the State’s petition for discretionary review, the Court of Criminal Appeals

affirmed this court’s decision reversing Appellant’s convictions for child endangerment

and interference with an emergency request for assistance.           The Court, however,

reversed our decision overturning Appellant’s conviction as to the offense of family-

violence assault. In doing so, the Court of Criminal Appeals remanded the cause back to

this court so that we could address Appellant’s remaining points of error—denial of a

mistrial and factually insufficient evidence. See Alcoser v. State, __ S.W.3d __, No. PD-

0166-20, 2022 Tex. Crim. App. LEXIS 186 (Tex. Crim. App. March 30, 2022). The Court

of Criminal Appeals issued its mandate on May 3, 2022.


       Pending before this court is Appellant’s pro se motion by which he seeks to remove

his court-appointed appellate counsel and further to represent himself on direct appeal.

Appellant represents that a conflict exists because his appellate counsel did not raise

ineffective assistance claims on direct appeal via an amended motion for new trial which

apparently was filed but not made a part of the appellate record. By his motion, Appellant

also seeks to have appellate counsel’s original brief struck and the appellate time limits

restarted. For the reasons expressed herein, Appellant’s motion is denied in its entirety.


       INEFFECTIVE ASSISTANCE CLAIMS

       Appellant faults appellate counsel for not raising ineffective assistance claims on

direct appeal. Generally, ineffective assistance claims are not fully developed in the

record on direct appeal for an appellate court to fairly evaluate the merits of such claims.

Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App. 2011) (citing Thompson v. State,

9 S.W.3d 808, 814 (Tex. Crim. App. 1999)). Complaints of ineffective assistance of

counsel may be considered on an application for a writ of habeas corpus pursuant to

                                             2
article 11.07 of the Texas Code of Criminal Procedure. See Menefield v. State, 363

S.W.3d 591, 592-93 (Tex. Crim. App. 2012). Had counsel raised those issues on direct

appeal and if this court had rejected them on appeal, those claims may not have been

cognizable on habeas corpus. Ex parte Torres, 942 S.W.2d 469, 475 (Tex. Crim. App.

1997) (citing Ex parte Acosta, 672 S.W.2d 470, 472 (Tex. Crim. App. 1984)).


       SELF-REPRESENTATION ON DIRECT APPEAL AND STRIKING OF ORIGINAL BRIEF

       At this stage of the appeal, which is on remand from the Texas Court of Criminal

Appeals, Appellant requests that his counsel be permitted to withdraw and that an

abatement issue for a determination on whether he is competent to represent himself.

First, we note that when counsel is appointed by the trial court, article 26.04(j) of the

Texas Code of Criminal Procedure provides that counsel shall “represent the defendant

until charges are dismissed, the defendant is acquitted, appeals are exhausted, or the

attorney is permitted or ordered by the court to withdraw as counsel for the defendant

after a finding of good cause is entered on the record.” TEX. CODE CRIM. PROC. ANN. art.

26.04(j). The trial court, not this court, is responsible for relieving or replacing appointed

counsel on a finding of good cause. Rougeau v. State, No. 07-21-00104-CR, 2021 Tex.

App. LEXIS 6967, at *1 (Tex. App.—Amarillo Aug. 24, 2021, order).


       Regarding self-representation, there is no recognized state constitutional right to

self-representation on direct appeal. Scheanette v. State, 144 S.W.3d 503, 505 n.2 (Tex.

Crim. App. 2004); Bibbs v. State, No. 07-10-00300-CR, 2011 Tex. App. LEXIS 9490, at

*4 (Tex. App.—Amarillo Dec. 2, 2011, order) (per curiam). This court has the discretion

to permit self-representation on direct appeal; however, that discretion is exercised on a



                                              3
case-by-case basis that considers the best interests of the appellant, the State, and the

administration of justice. Bibbs, 2011 Tex. App. LEXIS 9490, at *4.


       As previously noted, the status of Appellant’s appeal is on remand from the Court

of Criminal Appeals following reversal of this court’s opinion and judgment which had

reversed Appellant’s convictions. In its opinion, the high Court has directed this court to

“address Appellant’s remaining points of error.” 2022 Tex. Crim. App. LEXIS 186, at *25.

As such, we determine that self-representation at this stage of the appeal would not be

prudent. For that reason, Appellant’s request to represent himself is denied. Because

the high Court has directed us to consider the remaining two issues presented in appellate

counsel’s original brief, we likewise deny Appellant’s request to strike the original

appellate brief.


       Having considered Appellant’s requests and having denied them, his Motion to

Withdraw Appellate Counsel and to Self-Represent is denied.




                                                       Per Curiam




                                            4